               Case 3:18-cr-05591-RBL Document 26 Filed 12/14/18 Page 1 of 3



 1                                                              Honorable Benjamin H. Settle
                                                                Honorable Ronald B. Leighton
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT TACOMA
 9
       UNITED STATES OF AMERICA,                        CASE NO. CR18-5579RBL
10
                               Plaintiff,
11
                          v.                            NOTICE OF RELATED CASES
12
       CARLOS LOPEZ HERNANDEZ, et al.,
13
14                             Defendants.
15     UNITED STATES OF AMERICA,                        NO. CR18-5591BHS
16                             Plaintiff,
17                        v.                            NOTICE OF RELATED CASES
18     ALLEX HUBLY
19     and
20     DAVID JOZEPH HUBLY,
21                             Defendants.
22           Comes now the United States of America, by Annette L. Hayes, United States
23 Attorney for the Western District of Washington, and Marci L. Ellsworth and Karyn S.
24 Johnson, Assistant United States Attorneys for said District, and respectfully submits the
25 following Notice of Related Cases pursuant to Local Criminal Rule 13(a) and (b).
26           The two cases captioned above are related cases.
27           On November 29, 2018, the Grand Jury charged 31 members of a large drug
28 trafficking organization (DTO) with one count of Conspiracy to Distribute Controlled
     Substances, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)
                                                                         UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
      NOTICE OF RELATED CASES                                             TACOMA, WASHINGTON 98402
      United States v. Hernandez et al, CR18-5579RBL                             (253) 428-3800
      United States v. Hubly et al, CR18-5591BHS – 1
              Case 3:18-cr-05591-RBL Document 26 Filed 12/14/18 Page 2 of 3



 1 and 846 (Count 1), and some of those 31 individuals in two related money laundering
 2 counts, in case number CR18-5579RBL. Agents arrested many of the 31 indicted
 3 defendants on December 5-6, 2018, during a coordinated takedown of the investigation.
 4 Two arrests occurred in Oregon and Nevada; those defendants have yet to make their
 5 initial appearances in this District.
 6          The coordinated takedown was the culmination of a year-plus long investigation
 7 conducted by the Drug Enforcement Administration that involved several periods of
 8 court-authorized wiretaps. In addition to obtaining the Indictment against the 31
 9 individuals on November 29, 2018, agents also swore to a number of criminal complaints
10 on December 4, 2018, and obtained arrest warrants for those individuals. During the
11 takedown on December 5-6, 2018, agents also arrested a number of individuals on
12 probable cause. Agents made all of these arrests as a part of the larger investigation.
13 Additionally, there is a single search warrant affidavit underlying nearly every search
14 made during the takedown. Even where agents swore to a different affidavit, it
15 incorporated much of the same information as was contained in the large, single affidavit,
16 all of which is the same information contained in the wiretap pleadings.
17          Due the overlap between the two cases (CR18-5579RBL and CR18-5591BHS),
18 including common co-conspirator defendants and the common facts underlying both
19 indictments, the United States files this notice to the Court of the related cases and
20 requests the new case, CR18-5591BHS, be reassigned to Judge Ronald B. Leighton.
21          DATED this 14th day of December, 2018.
22                                                    Respectfully submitted,
23
                                                      ANNETTE L. HAYES
24                                                    UNITED STATES ATTORNEY
25
                                                      /s/ Marci L. Ellsworth
26                                                    MARCI L. ELLSWORTH
                                                      KARYN S. JOHNSON
27
                                                      Assistant United States Attorneys
28

                                                                                UNITED STATES ATTORNEY
                                                                                1201 PACIFIC AVENUE, SUITE 700
     NOTICE OF RELATED CASES                                                     TACOMA, WASHINGTON 98402
     United States v. Hernandez et al, CR18-5579RBL                                     (253) 428-3800
     United States v. Hubly et al, CR18-5591BHS – 2
              Case 3:18-cr-05591-RBL Document 26 Filed 12/14/18 Page 3 of 3



1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on December 14, 2018, I electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF system which will send notification of
4 such filing to the attorney of record for the defendant.
5
6
                                                       /s/ Lisa Crabtree
7                                                     LISA CRABTREE
                                                      Paralegal
8
                                                      United States Attorney’s Office
9                                                     1201 Pacific Avenue, Suite 700
                                                      Tacoma, Washington 98402
10
                                                      Telephone: (253) 428-3800
11                                                    Fax: (253) 428-3826
                                                      E-mail: Lisa.Crabtree@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                         UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     NOTICE OF RELATED CASES                                              TACOMA, WASHINGTON 98402
     United States v. Hernandez et al, CR18-5579RBL                              (253) 428-3800
     United States v. Hubly et al, CR18-5591BHS – 3
